— Appeal by defendant from a judgment of the Supreme Court, Kings County (Scholnick, J.), rendered December 18, 1979, convicting him of robbery in the second degree (two counts), upon a jury verdict, and imposing sentence. Matter remitted to Criminal Term to hear and report on the issue of whether the defendant was deprived of his right to a speedy trial (see CPL 30.20, 30.30), and appeal held in abeyance in the interim. The court shall file its report with all convenient speed. On this record, we cannot determine when the People were ready for trial, and when they communicated their readiness to the court (see People v Hamilton, 46 NY2d 932). It is also impossible to determine what portion of the delay is excludable from the six-month period within which the People must have been ready for trial (see CPL 30.30, subd 4). Nor can we ascertain what minutes will be necessary to determine defendant’s claim that he was deprived of his right to a speedy trial. The matter must therefore be remitted to Criminal Term to hear and report on these questions. Titone, J. P., Brown, Rubin and Boyers, JJ., concur.